

116 HRES 944 IH: Expressing the sense of the House of Representatives that the People’s Republic of China should be held accountable for its handling of COVID-19.
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 944IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Mr. Mast submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the People’s Republic of China should be held accountable for its handling of COVID-19.Whereas the first reported case of Coronavirus Disease 2019 (commonly referred to as COVID-19) was reported as early as November 17, 2019;Whereas the first human-to-human transmission of the disease was recorded by doctors in Wuhan, China on December 8, 2019;Whereas the Wuhan Municipal Health Commission did not inform the World Health Organization (WHO) of the outbreak until December 31, 2019;Whereas Chinese social media censors curbed alerts of the outbreak to the public, including by blocking a comprehensive list of coronavirus-related terms from online discussion;Whereas Dr. Li Wenliang, a physician at Wuhan Central hospital who warned his colleagues of the possible outbreak of COVID-19 in December 2019, was summoned and admonished by Wuhan police for making false comments on the Internet, and later died of the virus;Whereas, on January 3, 2020, China’s National Health Commission (NHC) ordered institutions not to publish any information related to the unknown disease and ordered labs to transfer any samples they had to designated testing institutions or to destroy them;Whereas the Director of the Centers for Disease Control and Prevention, Dr. Robert Redfield, was not notified by his Chinese colleagues of COVID-19 until January 3, 2020, 47 days after the first reported case of the virus;Whereas nearly six weeks after doctors in Wuhan raised the possibility of human-to-human transmission of the virus, Chinese officials continued to deny any recorded cases of such transmissions;Whereas Chinese authorities did not begin taking steps toward locking down the city of Wuhan until January 23, 2020, over two months after the first reported case of COVID-19;Whereas critics of China’s slow response to the outbreak, including Chinese businessman Ren Zhiqiang, were reported to have disappeared; andWhereas a growing consensus of United States officials now believe that COVID-19 originated at the Wuhan Institute of Virology as part of efforts to study and combat viruses: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the global outbreak of Coronavirus Disease 2019 (commonly referred to as COVID-19) is a direct result of the People’s Republic of China’s long and appalling record of human rights abuses, including its suppression of the freedom of expression, as well as its aggressive domestic and global propaganda campaign; (2)the People’s Republic of China should be held accountable for its handling of the COVID-19; and(3)the United States and other countries should permanently withhold payments on debts owed to the People’s Republic of China in amounts equal to the public costs incurred by such countries relating to COVID-19.